Citation Nr: 0425686	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
August 1969, which included service in Vietnam from October 
1968 to August 1969 as an "FC Oper" according to his 
personnel records.  

This appeal arises from a January 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans' Affairs (VA), which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for PTSD.

2.  The veteran was notified of the decision by letter dated 
June 1997 and he was notified of his rights to appeal that 
decision within one year.

3.  Evidence received since the Board's June 1997 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 




CONCLUSION OF LAW

1.  The RO's June 1997 decision, which determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for PTSD, became 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's June 1997 decision denying the veteran's claim; thus the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date. 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).  To the extent that VCAA does apply to the 
question of whether the claim has been reopened, there has 
been compliance.


II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2001).  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in March 2001 and, therefore, the amended 
version of the regulation does not apply.

The evidence of record at the time of the RO's June 1997 
decision included the veteran's service medical records.  The 
veteran's pre-induction examination, dated August 1967, and 
his separation examination, dated August 1969, do not 
indicate psychological abnormalities.  Furthermore, no 
evidence of PTSD or psychological problems was noted during 
service.    

At the time of the RO's decision, the claims file also 
contained a June 1994 VAMC discharge summary.  The examiner 
noted that the veteran had been admitted to the PTSD Unit of 
the VAMC and had been diagnosed with PTSD eight or nine 
months before at Hampton VA.  The veteran reported that he 
had symptoms of PTSD while still in active service in 
Vietnam.  He had symptoms including insomnia, nightmares, 
flashbacks, increased startle response, isolativeness, 
depression, anxiety, anger, guilt, hypervigilance, intrusive 
thoughts, and visual and auditory hallucinations about the 
Vietnam Conflict.  The doctor stated that veteran was sent to 
Chu Lai, Vietnam in January 1968 with the Americal Division 
Recon.  He was assigned to combat.  He cited stressors 
including an incident in which the platoon "went wild" 
during an ambush and killed innocent civilians, the platoon 
leader blamed him for the death of two fellow soldiers, 
seeing multiple dead bodies, seeing brutal interrogations of 
prisoners which included cutting their ears, and seeing 
completely destroyed villages.  In addition, the doctor 
reported that the veteran saw February as his anniversary 
because of an incident in which a massive attack by the enemy 
resulted in the death of many Americans.  The veteran told 
the doctor he was referred to a psychiatrist after service 
but did not seek treatment.  

In addition, at the time of the RO's decision, the claims 
file contained a letter from the veteran's ex-girlfriend 
stating that she had lived with him for 15 years.  During 
that time, the veteran had constant insomnia and nightmares 
about Vietnam.  In addition, he was depressed and angry.  The 
veteran also submitted a statement in support of the claim in 
November 1994.  He described an incident in which he and a 
friend were involved in a conflict in which some innocent 
people were killed.

A Hampton VAMC hospital discharge summary indicates that the 
veteran was admitted to a locked psychiatric unit, showing 
symptoms of PTSD complicated by severe depression.  The 
records show an Axis I diagnosis of PTSD and the veteran 
reported stressors including the loss of friends in Chu Lai 
in 1968 and his own participation in "atrocities" such as 
killing innocent villagers.  The veteran's doctor noted that 
the veteran's condition had deteriorated significantly and 
his PTSD worsened as a result of his being homeless.  He 
improved when he was admitted to a Health Care for Homeless 
Veterans program in March 1995.  Subsequently, the veteran's 
claims file contains a Baltimore VAMC discharge summary from 
a Trauma Recovery Program in October 1996.  The veteran was 
noted to have chronic, severe PTSD with a Global Assessment 
of Functioning (GAF) score of 50.  Also in October 1996, the 
PTSD Clinic progress notes from the Hampton VAMC described 
his treatment until that time as including over two years at 
a PTSD program while living in the Hampton Domiciliary, a 16 
week psychoeductional program on PTSD including individual 
and group therapy, and two hospitalizations in specialized 
inpatient PTSD programs.  The veteran's treating 
psychiatrist, therapist, and social worker all concluded that 
his symptoms would render him unemployable for at least 12 
months and his PTSD had a severe impact on social and 
vocational functioning.  His GAF score was 41.

In June 1997, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for PTSD.  There was no appeal, and 
the decision became final.  See 38 U.S.C. § 4005(c) (1970).

The most recent and final denial of this claim was the RO's 
decision dated June 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1997 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the RO's June 1997 decision 
included additional treatment records from the Hampton VAMC.  
An April 1998 record indicates that the veteran had been 
receiving group and individual therapy for PTSD since 
November 1992.  Again, the veteran's clinical treatment team 
continued to find him unemployable due to symptoms including 
sleep disorders, extreme irritability, repetitive traumatic 
nightmares, hallucinatory flashbacks, hypervigilance, and 
chronic suicidal and homicidal ideations.  The doctor also 
noted that the veteran suffered from amnesia regarding 
details of events in the war zone.  His reported GAF score 
was 40.  

The veteran was admitted to the Salisbury VAMC in November 
2000 through January 2001 for an acute exacerbation of PTSD 
symptoms.  The treating physician reported that the veteran's 
GAF score was 37.  He described stressors including exposure 
to heavy fighting, seeing civilians and fellow soldiers 
getting killed, being in situations where he was almost 
killed, running patrols under heavy enemy fire, the deaths of 
two of his best friends, going on village patrols, and seeing 
villages that were completely destroyed.  In December 2001, 
the veteran again returned to the Hampton VAMC for treatment 
for PTSD.  His GAF score at this time was 35.  Finally, the 
medical records show the veteran was treated for PTSD at the 
Hampton VAMC from February 2003 through October 2003.  The RO 
filed another application to reopen his claim for service 
connection in March 2001 but was denied in January 2002.

The Board finds that new and material evidence has been 
presented since the RO's June 1997 decision.  Specifically, 
the discharge summary from January 2001 at the Salisbury VAMC 
is new and material under the regulations because the 
evidence relates to an unsubstantiated fact.  The record 
identifies new, additional stressors including going on 
village patrols and running patrols under heavy enemy fire.  
In addition, the veteran identifies the death of two of his 
best friends as a stressor.  This can be distinguished from 
the previous identified stressor of his platoon leader 
blaming him for the death of two fellow soldiers.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's June 1997 decision.  
The Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is so 
significant that it is so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).  Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  A review of the record in this case reflects a long 
history of severe, chronic PTSD, with several clear 
diagnoses.  However, the veteran's identified stressors have 
not been verified.  

The Board notes that the veteran has identified a massive 
attack in Chu Lai in February 1968 as a stressor.  The 
veteran's personnel records indicate that he was still in the 
United States at that time.  However, it does appear that the 
veteran was in Vietnam in February 1969.  Given the veteran's 
diminished mental state as evidenced by his low GAF scores, 
as well as an April 1998 medical statement that the veteran 
had amnesia regarding details of the war, it seems likely 
that the veteran's reported stressor occurred in February 
1969, rather than 1968.  Thus, in summary, the veteran has 
identified the following stressors: (1) witnessing or being 
involved in a massive attack with many American casualties in 
Chu Lai in February 1969; (2) an incident in which the 
platoon "went wild" during an ambush and killed innocent 
civilians; (3) the platoon leader blaming the veteran for the 
death of two fellow soldiers; (4) seeing multiple dead 
bodies; (5) seeing brutal interrogations of prisoners which 
included cutting their ears; (6) seeing completely destroyed 
villages; (7) killing innocent villagers; (8) running patrols 
under heavy enemy fire; (9) the deaths of two of his best 
friends; and (10) going on village patrols 

In order to assist the veteran in this claim, the RO should 
attempt to have the U.S. Armed Services Center for Research 
of Unit Records (USACRRUR) determine whether the veteran's 
claimed combat or stressors can be verified.  If the RO is 
able to verify the veteran's stressors, he should be afforded 
a new VA examination to determine whether the veteran's 
current PTSD diagnosis is a result of verified stressors in 
service.  Accordingly, this case is REMANDED to the RO via 
the AMC for the following:

1.  The RO should contact the Hampton 
VAMC and request any records of the 
veteran's treatment at that facility 
since November 2003.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should contact the veteran and 
ask him to name his two "best friends" 
who were killed in Vietnam.  The RO 
should also determine whether the veteran 
witnessed the deaths of his friends.

3.  The RO should contact USASCURR to 
verify whether the veteran had combat and 
the veteran's PTSD stressors.  Copies of 
the veteran's personnel records should be 
forwarded to USASCURR along with a list 
of the stressors reported by the veteran 
in statements to the RO and medical 
records.  A copy of this remand should 
also be furnished.  In particular, it 
should be ascertained whether the 
following stressors can be verified:

(1) witnessing or being involved in 
a massive attack with many American 
casualties in Chu Lai in February 
1969; (2) an incident in which the 
platoon "went wild" during an 
ambush and killed innocent 
civilians; (3) the platoon leader 
blaming the veteran for the death of 
two fellow soldiers; (4) seeing 
multiple dead bodies; (5) seeing 
brutal interrogations of prisoners 
which included cutting their ears; 
(6) seeing completely destroyed 
villages; (7) killing innocent 
villagers; (8) running patrols under 
heavy enemy fire; (9) the deaths of 
two of his best friends; and (10) 
going on village patrols

4.  If USASCURR is able to verify combat 
or the identified stressors, the veteran 
should be afforded another VA 
examination.  The claims file must be 
made available to the examiner for review 
prior to conducting the examination.  The 
examiner should offer an opinion as to 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examiner should specifically 
identify which stressors are linked to 
the veteran's PTSD.  All indicated tests 
should be conducted and the examiner 
should clearly set forth the reasoning 
that forms the basis for his or her 
opinion.

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No action is required of the 
veteran until he receives further notice.  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



